Title: To Benjamin Franklin from Joseph Mayo, 30 September 1781
From: Mayo, Joseph
To: Franklin, Benjamin


Sir,
Paris Sepr. 30. 1781
Thinking it may not be amiss to mention all the Circumstances attending the bill of Exchange on M. De Chaumont, that I have had protested, & for which payment cannot be at present obtained from his being possessed of a lettre de Surseance, I have taken the liberty of enclosing a Sketch of the Affair since I received the bills, of which that in your excellency’s hands was one—
I am sorry I am under the Necessity of giving you so much trouble about this matter— The favors I have already recieved from you, you may be assured, will be always gratefully acknowledged by Your Excellency’s Most obedient, & most humble Sert.
J Mayo
His Excellency B. Franklin.
 
Addressed: His Excellency B. Franklin / American Minister / in France
Notation: Mayo, Sept. 30. 1781.
